ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Leetex Construction, LLC                      )      ASBCA Nos. 58684, 59232
                                              )
Under Contract No. W912QR-12-C-0010           )

APPEARANCES FOR THE APPELLANT:                       Theodore M. Bailey, Esq.
                                                     Kristin Zachman, Esq.
                                                      Bailey & Bailey, P.C.
                                                      San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jennifer M. Payton, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       The appeals have been settled, and the settlement amount has been paid. In
separate filings, each party has moved to dismiss these appeals with prejudice. The
motions are granted.

       WHEREFORE, ASBCA Nos. 58684 and 59232 are hereby dismissed with
prejudice.

       Dated: 28 January 2015



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58684, 59232, Appeals ofLeetex
Construction, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals